NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10467

                Plaintiff-Appellee,             D.C. No.
                                                2:12-cr-00877-NVW-4
 v.

GUADALUPE ESTINA VELAZQUEZ,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                       Argued and Submitted June 16, 2022
                            San Francisco, California

Before: S.R. THOMAS, GOULD, and BEA, Circuit Judges.

      Guadalupe Velazquez (“Velazquez”) appeals from the district court’s final

judgment that sentenced her to 90 months imprisonment and a four-year term of

supervised release following Velazquez’s plea of guilty to conspiracy to possess

with the intent to distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B)(vii), and 846, and conspiracy to commit money laundering in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
violation of 18 U.S.C. § 1956(h). We have jurisdiction under 28 U.S.C. § 1291

and affirm.

      Velazquez was represented by a series of at least five court-appointed

attorneys and then by retained counsel (“Scileppi”). Judge Wake presided over the

proceedings from which Velazquez now appeals.1

                                            I.

      Velazquez argues on appeal that Judge Wake erred by creating an intolerable

risk of an appearance of bias or because his impartiality might reasonably be

questioned, in violation of Velazquez’s Fifth Amendment right to due process.

      Where, as here, “recusal was not requested in the district court, . . . judicial

bias claims are reviewed for plain error.” United States v. Rangel, 697 F.3d 795,

804 (9th Cir. 2012); see also United States v. Bosch, 951 F.2d 1546, 1548 (9th Cir.

1991).2 Under plain error review, a forfeited error in criminal proceedings “may

be noticed” only if there was (a) an error, (b) that was “plain,” (c) “affect[s]

substantial rights,” and (d) “seriously affect[s] the fairness, integrity[,] or public

reputation of judicial proceedings.” United States v. Olano, 507 U.S. 725, 732–36

(1993); see also United States v. Tuan Ngoc Luong, 965 F.3d 973, 987 (9th Cir.



      1
        Because the parties are familiar with the facts of this case, we do not recite
them here unless necessary to provide context for our ruling.
      2
        Velazquez does not argue on appeal that she requested recusal below or
challenge the Government’s argument that this court must review for plain error.

                                            2
2020). To establish that plain error predicated on a claim that a district court judge

erred in failing to recuse himself from a criminal proceeding “affect[s] substantial

rights,” an appellant must show that “the error was highly prejudicial and there was

a high probability that the error materially affected the [outcome of the

proceedings].” See Bosch, 951 F.2d at 1548 (quoting United States v.

Anguiano, 873 F.2d 1314, 1319 (9th Cir. 1989)).

                                           A.

      Velazquez argues that Judge Wake incorrectly concluded that Velazquez

was engineering conflicts with counsel to obstruct and delay proceedings and that

his statements consistent with this opinion created a risk and appearance of judicial

bias. But “judicial remarks” during proceedings “that are critical or disapproving

of, or even hostile to, counsel, the parties, or their cases, ordinarily do not support a

bias or partiality challenge” because

      opinions formed by the judge on the basis of facts introduced or events
      occurring in the course of the current proceedings, or of prior
      proceedings, do not constitute a basis for a bias or partiality motion
      unless they display a deep-seated favoritism or antagonism that would
      make fair judgment impossible.

Liteky v. United States, 510 U.S. 540, 555 (1994). Here, Judge Wake’s stated

opinions about Velazquez’s behavior and motives were based on events occurring

during the proceedings over which Judge Wake presided and the record of her

previous proceedings before Judge Teilborg. The record does not establish that it



                                           3
is “plain” or “obvious,” Olano, 507 U.S. at 734, that Judge Wake’s opinion of

Velazquez rose to “a deep seated . . . antagonism,” much less an antagonism “that

would make fair judgment impossible.” Liteky, 510 U.S. at 555.

                                          B.

        Velazquez also argues that Judge Wake created the risk and appearance of

bias by rebuking Velazquez’s retained counsel, Scileppi, for belatedly filing a

sentencing memorandum and by discussing his previous bar discipline in court.

Velazquez contends that Judge Wake’s use of an extrajudicial source during a

court recess, by researching Scileppi’s disciplinary history online, demonstrated

the court’s personal stake in the matter and increased the risk of an appearance of

bias.

        However, Judge Wake’s critical remarks appear to have been derived

primarily from “events occurring in the course of the . . . proceedings,” Liteky, 510

U.S. at 555, such as Scileppi’s filing of Velazquez’s sentencing memorandum at

5:00 a.m. the morning of the sentencing hearing, apparent delay in attempting to

schedule an appointment with psychologist Dr. Sullivan, apparent delay in seeking

a second continuance of the sentencing hearing, and renewal of the second

continuance motion at the hearing that the district court had already denied.

Further, it is not “plain” or “obvious,” Olano, 507 U.S. at 734, that a judge who

consults a state bar website to research the bar discipline history of an attorney


                                          4
appearing before the judge gains knowledge that the judge “ought not to possess.”

See Liteky, 510 U.S. at 550. And the record does not establish that it was “plain”

that Judge Wake’s exchange with Scileppi reveals such a “deep-seated . . .

antagonism” against Scileppi that would make it impossible for him to render “fair

judgment” about Velazquez, id. at 555.

                                           II.

      We hold, in the alternative, that if the district court did err in stating its

opinions about Velazquez’s interactions with her counsel or researching and

commenting on Scileppi’s bar discipline record, the error was not prejudicial.

Velazquez argues that the district court’s appearance or risk of bias caused the

district court to deny Velazquez’s second motion for a continuance to secure a

psychologist’s report. But Judge Wake had denied the second continuance motion

two days before the sentencing hearing in which the heated exchanges occurred

between Judge Wake and Scileppi. Furthermore, Judge Wake stated that denying

the second motion for a continuance would not cause Velazquez prejudice because

Scileppi could make arguments about Velazquez’s low risk of recidivism and

about the trauma Velazquez experienced in prison on the basis of the data already

included in the lengthy presentence report. In sentencing Velazquez, the district

court gave “[Velazquez] the full benefit of the reasonable and plausible

conclusions that can be drawn from [the traumas Velazquez suffered in prison and


                                            5
at other times in her life], including the probability of her suffering from post-

traumatic stress,” and “as much weight as possible to [Velazquez’s] recent

rehabilitation.”

      Velazquez also argues that the district court imposed a sentence that was too

long as a result of its bias. We disagree. The 90-month prison term was 31 months

below the low-end of the Sentencing Guidelines range, which was 121–151

months, and 6 months below the Government’s recommendation. The sentence

was also less than the sentences received by defendants who were more culpably

involved in the criminal operation, and more than the sentences received by less

culpable defendants.

                                          III.

      For the reasons stated above, the district court’s judgment is AFFIRMED.




                                           6